Citation Nr: 1641138	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of polio, to include post-polio syndrome.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony in a videoconference hearing before the Board in February 2010.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in July 2010 for further development.

In July 2012, the Veteran was notified that the Acting Veterans Law Judge (VLJ) who presided over his February 2010 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2011).  In September 2012, the Veteran requested a new hearing before the Board at his local RO.  Accordingly, in April 2013, the Board remanded the matter to afford the Veteran a new hearing.

In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in January 2014, May 2015, and November 2015 for further development.

The issues of reopening claims of entitlement to service connection for a back disability and for a left knee disability have been raised by the record in a March 2014 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of reopening a claim of entitlement to service connection for hepatitic C has been raised in the record by a September 2015 Veteran statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current residuals of polio are related to an illness during his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, residuals of polio, to include post-polio syndrome, were incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

First, the Board notes VA has been unable to obtain the Veteran's service treatment records or service personnel records, except for his DD Form 214.  See September 2011 Formal Finding of Unavailability; August 2011 Formal Finding of Unavailability; December 2009 Formal Finding of Unavailability; December 2006 Formal Finding of Unavailability.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

The Board finds the first element under Shedden is met.  The evidence of record includes diagnoses of residuals of polio including weakness in the right upper extremity and right lower extremity, and post-polio syndrome.  See, e.g., August 2015 Dr. M.W. letter opinion; October 2014 Dr. L.G. consultation note; November 2005 Dr. F.T.B. letter.

The evidence of record shows that at times, the Veteran and his treating VA physicians have reported the Veteran had polio as a child.  See, e.g., July 2006 VA psychiatry consultation; June 2006 VA prosthetics consultation; April 2006 VA physical therapy consultation note; April 2006 claim; March 2006 VA enrollment clinic.  The Veteran reported experiencing weakness in his right arm and leg since he was seven years old.  See, e.g., April 2005 VA physical therapy consultation note.

However, upon the September 2013 hearing before the Board, the Veteran testified that he had previously thought he must have had polio as a child, but that he was never sick enough as a child for it to have been polio, and that his parents confirmed he did not have polio as a child.  The Veteran has stated that as a child he was treated for a pinched nerve in his back which affected his right leg, and that he did exercises and wore a brace for a period to correct the problem.  See, e.g., June 2014 Veteran statement; June 2008 substantive appeal; March 2008 Veteran statement; May 2006 Veteran statement.  In an August 2014 statement, the Veteran's parents stated the Veteran was never diagnosed with polio as a child, but a pinched nerve in his back was diagnosed after numerous tests, which caused his right leg weakness.  They further stated that after exercises and a brace for a five-year period, the doctors declared the Veteran's problem with his right leg had been corrected.  The Veteran went on to work for his parents' store, which included loading and unloading pallets with bags which weighed 50 pounds or more, and he never had a problem with his body.  

The Veteran has also submitted a September 2014 statement from Kaiser Permanente indicating they no longer have any of the Veteran's treatment records from when he was a child, and that his name was not on any list of polio patients sent to the California Department of Public Health.  The Veteran also has submitted statements from the State of California and the State of Arizona indicating they do not have any records of any reports of him having polio as a child.  See November 2014 Arizona Division of Public Health Services letter; June 2014 California Department of Public Health letter.  Finally, the Veteran has submitted statements from two separate neurologists, Dr. M.N. and Dr. M.W., opining that the Veteran could not have passed his entrance examination and basic training if he had polio prior to service.  See August 2015 Dr. M.W. letter; June 2015 Dr. M.N. letter.

Therefore, the Board finds that there is not clear and unmistakable evidence of record to establish that the Veteran had a preexisting polio infection when he entered active duty service, and accordingly, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regarding the second element of Shedden, as noted above, the Veteran's service treatment and personnel records are unavailable.  The Veteran contends that while stationed in Japan in 1980, he was on leave in South Korea and became extremely ill, with symptoms including a high fever, chills, headache, body aches, fatigue, vomiting, and diarrhea.  The Veteran has stated that doctors in Korea and Japan could not determine what was wrong, and ultimately diagnosed a bad flu.  The Veteran has stated the illness lasted about 10 days.  See, e.g., September 2015 Veteran statement; June 2014 Veteran letter to the Centers for Disease Control; June 2014 Veteran letter to the California Department of Public Health (states was diagnosed with dysentery); December 2010 Veteran statement; February 2010 videoconference hearing testimony; see also January 2010 Veteran statement; March 2008 Veteran statement.  

The Veteran's DD Form 214 confirms he had over one year and five months of foreign duty service.  A lay witness is competent to testify as to what the witness has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, the Board finds the Veteran is competent to testify as to the symptoms he experienced during his active duty service.  Further, as the Veteran's statements regarding experiencing severe, flu-like symptoms while in South Korea during service have been mostly consistent, the Board affords the Veteran the benefit of the doubt, and finds his statements regarding his in-service symptoms are credible, and probative of whether he experienced an in-service illness.  Accordingly, and in light of the Board's heightened duty due to the absence of the Veteran's service records, the Board will afford the Veteran the benefit of the doubt, and finds the second element of Shedden has been met.

As to the third Shedden element, the Veteran contends that his illness in South Korea during his active duty service is when he contracted polio.  See, e.g., September 2015 Veteran statement; June 2014 Veteran letter to the Centers for Disease Control; June 2014 Veteran letter to the California Department of Public Health; December 2010 Veteran statement; February 2010 videoconference hearing testimony; January 2010 Veteran statement; March 2008 Veteran statement.

Upon VA examination in April 2012, the Veteran described his illness and symptoms while in South Korea during service.  The Veteran reported that about five years after service, he lost strength and dexterity in his right arm and leg, and that all the joints on his right side hurt, but that doctors could not explain it until he was diagnosed with post-polio syndrome.  The April 2012 VA examiner opined that the Veteran's post-polio syndrome is less likely as not caused by the Veteran's purported infection in Korea.  She noted the various medical reports of the Veteran stating he had polio as a child, and quoted medical literature regarding polio infections, and regarding post-polio syndrome.  She noted that due to the Veteran's age, it is unlikely the Veteran was not vaccinated for polio.  She stated it is unlikely the Veteran "went to Korea between 1978-1982, contracted subtle paralytic polio or abortive polio that did not result in obvious paralysis (4-8%), had a second viremia that is similar to meningitis affecting the central nervous system ([0].1%), and had post[-]polio syndrome 20 years later."  The examiner stated the Veteran was noted to have atrophy in his right calf in April 2006 from post-polio syndrome, and opined that "the [V]eteran must have had post[-]polio syndrome earlier than the average 35 years [after the initial polio episode] indicating a more severe original polio infection where the symptoms of neuromuscular damage would be more obvious.  According to the Veteran's self[-]reported history of his infection in Korea, there was no mention of any neuromuscular involvement or symptoms resembling a second viremia."  See also March 2014 addendum opinion.

In November 2014, the Veteran exchanged emails with Dr. K.K., the State Epidemiologist and Office Chief for Infectious Disease Services for the State of Arizona.  The Veteran reported his contentions that since he was never diagnosed with polio prior to his entry to service, and because he passed all the physical tests necessary for the military, that he must have contracted polio while he was in South Korea in 1980 when he became extremely sick.  Dr. K.K. responded, "I agree with you that Korea is a more likely location to acquire polio in the 80[]s."

Upon an August 2014 initial consultation, Dr. M.W., a private neurologist, noted the Veteran's report that he had symptoms of polio since 1986.  She also noted the Veteran's report that he was in South Korea when he got really sick with a high fever, and that seven years later he started getting weak.  With his submission to VA, the Veteran reported that he had given Dr. M.W. copies of some of his records, which included his Kaiser Permanente file, the California and Arizona Departments of Public Health statements, his parents' statement, and his treatment records from Dr. F.T.B. and 2014 diagnostic studies from Dr. L.G. diagnosing post-polio syndrome.  In an August 2015 statement, Dr. M.W. opined, "Based on [the Veteran's] previous history and prior medical records[,] he most likely contracted the polio virus while he was stationed in South Korea[] in 1980.  He stated that he passed the physical fitness test and basic training in 1978 and did not have any difficulty doing so.  The likelihood of his have the poliomyelitis before joining the service is low since he passed the physical fitness test without difficulty."

The Board finds that the November 2014 email from Dr. K.K. and the August 2015 letter opinion from Dr. M.W., when considered with the totality of the evidence of record, are generally supportive of the Veteran's claim.  The evidence indicates Dr. M.W. is a treating physician, and she noted the Veteran's reports regarding his illness and symptoms during service.  The negative nexus opinion by the VA examiner is based upon a review of the Veteran's full records; however, Dr. M.W. was provided with copies of some of the Veteran's records, and it appears the information the Veteran provided to Dr. K.K. and Dr. M.W. regarding his in-service symptoms and his symptoms following service are consistent with his other statements of record.  Further, the Board affords the opinions of Dr. K.K. and Dr. M.W. more weight of probative value, as Dr. K.K. is an epidemiologist, and Dr. M.W. is a practicing neurologist, while the record does not indicate the specialty of the April 2012 VA examiner. 

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's in-service illness and his current residuals of polio.  Accordingly, the Board finds that a grant of service connection is warranted for residuals of polio.


ORDER

Entitlement to service connection for residuals of polio is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


